Exhibit 10.1

FORM OF VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of July 23, 2006, is entered
into between Advanced Micro Devices, Inc., a Delaware corporation (“Parent”),
and              (the “Securityholder”).

WHEREAS, in order to induce Parent to enter into an Acquisition Agreement, dated
as of the date hereof (the “Acquisition Agreement”), among Parent, ATI
Technologies Inc., a corporation continued under the laws of Canada (the
“Company”), and 1252986 Alberta ULC, an unlimited liability company formed under
the laws of Alberta, relating to the acquisition of all of the outstanding
common shares in the capital of the Company (“Common Shares”) pursuant to a Plan
of Arrangement under Section 192 of the Canada Business Corporations Act in the
form attached as Exhibit B to the Acquisition Agreement (the “Plan of
Arrangement”), Parent has requested that the Securityholder, and the
Securityholder has agreed to, enter into this Agreement with respect to all
Common Shares (“Common Shares”), options to purchase Common Shares (“Options”)
and restricted share units relating to Common Shares (“RSUs”) that the
Securityholder beneficially owns or hereafter acquires beneficial ownership of
(such Shares, Options and RSUs, collectively, “Securities”).

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

GRANT OF PROXY; VOTING AGREEMENT

Section 1.01. Voting Agreement. The Securityholder hereby agrees to vote or
exercise its right to consent with respect to all Securities that the
Securityholder is entitled to vote at the time of any vote in favor of approving
the Plan of Arrangement at any meeting of the securityholders of the Company,
and at any adjournment or postponement thereof, at which the Plan of Arrangement
(or any amended version thereof), are submitted for the consideration and vote
of the securityholders of the Company in accordance with the Acquisition
Agreement. The Securityholder hereby agrees that, for so long as this Agreement
is in effect, it will not vote any Securities in favor of, or consent to, and
will vote the Securities it is entitled to vote against and not consent to, the
approval of any (i) Acquisition Proposal, (ii) reorganization, recapitalization,
liquidation or winding-up of the Company or any other extraordinary transaction
involving the Company, or (iii) corporate action the consummation of which would
frustrate the purposes, or prevent or delay the consummation of, the
transactions contemplated by the Acquisition Agreement, in each case other than
pursuant to the transactions contemplated by the Acquisition Agreement.

Section 1.02. Irrevocable Proxy. The Securityholder hereby revokes any and all
previous proxies granted with respect to the Securities. By entering into this
Agreement, the Securityholder hereby grants a proxy appointing Parent as the
Securityholder’s attorney-in-fact and proxy, with full power of substitution,
for and in the Securityholder’s name, to vote, or otherwise to utilize such
voting power in the manner contemplated by Section 1.01. The proxy granted by
the Securityholder pursuant to this Article 1 is irrevocable and is granted in
consideration of Parent entering into this Agreement and the Acquisition
Agreement and



--------------------------------------------------------------------------------

incurring certain related fees and expenses; provided, however, the proxy
granted by the Securityholder shall be revoked upon termination of this
Agreement in accordance with its terms.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE SECURITYHOLDER

The Securityholder represents and warrants to Parent:

Section 2.01. Authorization. The Securityholder has duly executed and delivered
this Agreement, and the execution, delivery and performance by the
Securityholder of this Agreement and the consummation by the Securityholder of
the transactions contemplated hereby are within the powers and legal capacity of
the Securityholder and have been duly authorized by all necessary
action. Assuming accuracy of the representation set forth in Section 3.01, this
Agreement is a valid and binding agreement of the Securityholder, enforceable
against the Securityholder in accordance with its terms, except to the extent
enforceability may be subject to (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar Laws affecting or
relating to creditors’ rights generally and (ii) general equitable principles
(whether considered in a proceeding in equity or at law).

Section 2.02. Non-Contravention. The execution, delivery and performance by the
Securityholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate any law, rule, regulation,
judgment, injunction, order or decree applicable to the Securityholder,
(ii) require any consent or other action by any Person under, constitute a
default under, or give rise to any right of termination, cancellation or
acceleration or to a loss of any benefit to which the Securityholder is entitled
in respect of the Securities under any provision of any agreement or other
instrument binding on the Securityholder or (iii) result in the imposition of
any Lien on any of the Securities (other than the Lien created hereunder).

Section 2.03. Ownership of Securities. The Securityholder is the record or
beneficial owner of the Securities issued and outstanding as of the date hereof,
free and clear of any Lien and any other limitation or restriction (including
any restriction on the right to vote or otherwise dispose of the
Securities). None of the Securities is subject to any voting trust or other
agreement or arrangement with respect to the voting of the Securities.

Section 2.04. Total Securities. Except for the Securities set forth on the
signature page hereto, the Securityholder does not beneficially own any
(i) shares of capital stock or voting securities of the Company, (ii) securities
of the Company convertible into or exchangeable for shares of capital stock or
voting securities of the Company or (iii) options or other rights to acquire
from the Company any capital stock, voting securities or securities convertible
into or exchangeable for capital stock or voting securities of the Company.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to the Securityholder:

Section 3.01. Authorization. Parent has duly executed and delivered the
Acquisition Agreement and this Agreement, and the execution, delivery and
performance by Parent of the Acquisition Agreement and this Agreement and the
consummation by Parent of the transactions contemplated thereby and hereby are
within the corporate powers of Parent and have been duly authorized by all
necessary corporate action. Each of the Acquisition Agreement and this Agreement
constitutes a valid and binding agreement of Parent, enforceable against Parent
in accordance with its terms, except to the extent enforceability may be subject
to (i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium
and other similar Laws affecting or relating to creditors’ rights generally and
(ii) general equitable principles (whether considered in a proceeding in equity
or at law).

ARTICLE 4

COVENANTS OF THE SECURITYHOLDER

The Securityholder hereby covenants and agrees that so long as this Agreement is
in effect:

Section 4.01. No Proxies for or Encumbrances on Securities. Except pursuant to
the terms of this Agreement and the Acquisition Agreement, the Securityholder
shall not, without the prior written consent of Parent, directly or indirectly,
(i) grant any proxies or enter into any voting trust or other agreement or
arrangement with respect to the voting of any of the Securities or (ii) sell,
assign, transfer, encumber or otherwise dispose of, or enter into any contract,
option or other arrangement or understanding with respect to the direct or
indirect sale, assignment, transfer, encumbrance or other disposition of, any
Securities during the term of this Agreement (other than the deemed disposition
of Options upon exercise thereof, the deemed disposition of RSUs upon vesting
thereof and the sale of Common Shares received upon exercise of Options and
vesting of RSUs). The Securityholder shall not seek or solicit any such sale,
assignment, transfer, encumbrance or other disposition or any such contract,
option or other arrangement or understanding and agrees to notify Parent
promptly, and to provide all details requested by Parent, if the Securityholder
shall be approached or solicited, directly or indirectly, by any Person with
respect to any of the foregoing.

Section 4.02. Other Offers. The Securityholder shall not directly or indirectly
take any action that is prohibited under Section 3.2 of the Acquisition
Agreement with respect to actions to be taken by the Company. The Securityholder
will promptly advise and update Parent after receipt by the Securityholder of an
Acquisition Proposal.

 

3



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

Section 5.01. Further Assurances. Parent and the Securityholder will each
execute and deliver, or cause to be executed and delivered, all further
documents and instruments and use its best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable laws and regulations, to consummate and make
effective the transactions contemplated by this Agreement.

Section 5.02. Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective. This
Agreement shall terminate upon the termination of the Acquisition Agreement, and
all rights or obligations of the parties under this Agreement shall immediately
terminate, except as provided in Section 5.12 hereof.

Section 5.03. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

Section 5.04. Successors and Assigns; Obligations of Securityholder. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns; provided that no
party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other parties
hereto.

Section 5.05. Governing Law. This Agreement shall be deemed to be made in and in
all respects shall be interpreted, construed and governed by and in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein without regard to its conflict of law principles. The parties hereby
irrevocably submit, to the extent permitted by applicable law, to the
jurisdiction of the courts of the Province of Ontario solely in respect of the
interpretation and enforcement of the provisions of this Agreement, and of the
documents referred to in this Agreement, and in respect of the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof or
of any such document, that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in said courts or that
the venue thereof may not be appropriate or that this Agreement or any such
document may not be enforced in or by such courts. The parties hereby consent to
and grant any such court jurisdiction over the person of such parties and over
the subject matter of such dispute and agree that mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in Section 5.11 or in such other manner as may be permitted by Law shall be
valid and sufficient service thereof.

Section 5.06. Entire Agreement. This Agreement, together with the Acquisition
Agreement and other documents incorporated therein, appended thereto or
contemplated thereby, constitutes the complete, final and exclusive statement of
the agreement between the parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties.

 

4



--------------------------------------------------------------------------------

Section 5.07. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective as between Parent, on the one hand, and the
Securityholder, on the other hand, when each such party shall have received
counterparts hereof signed by each such other party.

Section 5.08. Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

Section 5.09. Specific Performance. The parties hereto agree that Parent would
suffer irreparable damage in the event any provision of this Agreement is not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof in addition to any other
remedy to which they are entitled at law or in equity.

Section 5.10. Capitalized Terms. Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Acquisition Agreement.

Section 5.11. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice): (i) if to Parent, to the
appropriate address for notice thereto set forth in the Acquisition Agreement
and (ii) if to the Securityholder, to the appropriate address set forth
underneath the Securityholder’s name on the signature page hereto.

Section 5.12. Securityholder Capacity. The Securityholder signs solely in the
Securityholder’s capacity as the record holder or beneficial owner of the
Securities and nothing in this Agreement shall limit or affect any actions taken
by the Securityholder in the Securityholder’s capacity as an officer or director
of the Company. This Section 5.12 shall survive termination of this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

ADVANCED MICRO DEVICES, INC.

By:

 

 

Name:   Title:  

 

 

[Securityholder’s Name]

Number of Shares: Number of Options: Number of RSUs: Address:  

 

 

 

 

 

 

 